Citation Nr: 1803597	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-23 180	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bronchial asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981 and from October 1982 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction now lies with the Denver, Colorado RO. 

The Veteran testified at an August 2017 videoconference hearing before the undersigned Veterans Law Judge with regard to his increased rating claim for asthma.  A hearing transcript is of record. 


FINDING OF FACT

The Veteran's asthma has not resulted in pulmonary functioning levels of FEV-1 of 55 percent predicted or less or FEV-1/FVC of 55 percent or less; his asthma does not require intermittent courses of systemic corticosteroids or immuno-suppressants; he has not experienced respiratory failure; he does not require at least monthly physician visits for care of exacerbations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for asthma have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code (DC) 6602 (2017). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). Here, the duty to notify was satisfied by a way of a letter sent January 2008. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Increased Rating

The Veteran is presently service connected for asthma, rated as 30 percent disabling.  He contends that his asthma should be granted a higher rating. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's asthma, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2017).

Asthma is rated under Diagnostic Code (DC) 6602.  Per the diagnostic criteria, a 30 percent rating is assigned with pulmonary functioning test revealing a FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a 100 percent rating is assigned for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2017).

The Board recognizes that under 38 C.F.R. § 4.96, which gives special provisions regarding evaluation of respiratory conditions, post-bronchodilator results should be used for evaluation purposes unless the results of post-bronchodilator pulmonary function tests were poorer than the pre-bronchodilator results, in which case pre-bronchodilator results should be used.  38 C.F.R. § 4.96(d)(5) (2017).  However, that regulation explicitly applies only to DCs 6600, 6603, 6604, 6825-6833, and 6840-6845; or rather, DC 6602 is expressly excluded from that special provision.  38 C.F.R. § 4.96(d).  As such, the Board may analyze the rating criteria using either the post- or pre-bronchodilator scores for the FEV-1 and FEV-1/FVC tests.  In this case, it will use the more favorable pre-bronchodilator results. 

After a careful review of the evidence of record, the Board finds that the Veteran's asthma should not be granted an increased disability rating for any period on appeal.

A March 2012 VA examination revealed that the Veteran takes Asmanex and Foradil Aerolizer daily in addition to an albuterol inhaler.  The examiner noted that the Veteran takes more than the prescribed dose because he becomes short of breath with exertion.  The results of the Veteran's pulmonary functioning test revealed an FVC of 108.97 percent, FEV-1 of 78.31 percent predicted, and FEV1/FVC of 67.23 percent.  The examiner noted that the Veteran was in active asthma status at the time of the exam and was given Albuterol for relief.  However, the Veteran did not require the use of oral or parenteral corticosteroid medication nor an oral bronchodilator.  Furthermore, the Veteran had not experienced any attacks within the past twelve months and his symptoms required treatment for exacerbations less frequently than monthly. 

Medical treatment records from National Jewish Health dated October 31, 2012 revealed that the Veteran's asthma was severe, persistent, and poorly controlled despite step 3 treatment per guidelines based on FEV-1 less than 60% predicted.  The treating physician noted that Veteran's predominant symptoms and triggers were shortness of breath and physical exertion and upper respiratory infections.  However, his last hospitalization was in 2005.  The results of the Veteran's pulmonary functioning test reveal an FVC of 84% predicted or 108 percent post bronchodilator and an FEV-1 of 53% predicted or 76% predicted post bronchodilator.

The Veteran was afforded a VA examination in June 2017 in connection with his claim.  He reported that his asthma medications were working well for him and were under good control with the use of albuterol.  The Veteran underwent a pulmonary functioning test and results were as follows: FVC was 85 percent predicted, FEV-1 was 56 percent predicted, and his FEV11/FVC was 68 percent predicted.  The Veteran's pulmonary functioning fits the criteria for a 30 percent rating.  Additionally, the examiner noted that he did not require the use of oral bronchodilators or parenteral corticosteroid medications and has not had any asthma attacks with episodes of respiratory failure in the past twelve months. 


In sum, the Board finds that the Veteran's asthma does not qualify under the applicable diagnostic criteria for a higher rating.  Specifically, the Veteran's pulmonary functioning testing have not worsened to the extent that a 60 percent rating would be appropriate for asthma, neither does he require the intermittent (at least three times per year) use of systemic corticosteroids.  He also does not require monthly visits to a physician for exacerbations.  He has not required any emergency room or hospital visitation since April 2005.  As such, a 30 percent rating is the maximum rating available under the diagnostic code.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

A rating in excess of 30 percent for asthma is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


